 



Exhibit 10.2
EFUNDS CORPORATION
NON-EMPLOYEE DIRECTORS DEFERRED COMPENSATION PROGRAM
(as amended February 17, 2006)
     1. Purposes of the Program. The purposes of the eFunds Corporation
Non-Employee Directors Deferred Compensation Program (the “Program”) are to
provide a method of deferring payment to non-employee directors of eFunds
Corporation (“eFunds” or the “Company”) of all or a part of their retainer
and/or meeting fees, as fixed from time to time by the Board of Directors of
eFunds (the “Board”), and an opportunity to increase their ownership of eFunds
Common Stock (“Common Stock”). The Program is intended to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Internal
Revenue Code”). Under the Program, a director may elect to defer the receipt of
any or all of his or her annual cash retainer and/or meeting fees, including
committee meeting fees (the retainer and meeting fees together, “Director
Fees”). Deferred amounts will be paid in the form of shares of Common Stock or
cash following the director’s termination of services on the Board. Shares of
Common Stock to be issued under the Program will be issued pursuant to the
eFunds Corporation 2000 Stock Incentive Plan, as amended, or the eFunds
Corporation 2006 Stock Incentive Plan (or any successor plan).
     2. Eligibility. Directors of eFunds who are not also officers or other
employees of eFunds or any of its subsidiaries are eligible to participate in
this Program (“Eligible Directors”). Eligible Directors who elect to participate
in the Program are hereinafter referred to as “Participants.”
     3. Plan Periods. The first Plan Period shall commence on April 1, 2001 and
end on December 31, 2001. Each subsequent Plan Period shall commence on January
1 and end on December 31.
     4. Administration. This Program shall be administered by the Compensation
Committee of the Board (the “Committee”).
     5. Deferral Election.
     5.1. Manner of Making Deferral Election. An Eligible Director may elect to
defer payment of his or her Director Fees to be earned during any Plan Period by
filing an election with the Committee, on a form provided by the Committee for
that purpose (a “Deferral Election”), prior to the first day of such Plan
Period; provided, however, that an individual who becomes an Eligible Director
upon his or her initial election to the Board shall have 30 days following his
or her initial election to make a Deferral Election, which shall apply only with
respect to services as a director provided following the filing of such Deferral
Election with the Committee. The Deferral Election form shall specify a
percentage up to 100% of the Director Fees to be deferred. Each Deferral
Election shall be irrevocable and shall remain in effect until changed or
rescinded. Prior to the

 



--------------------------------------------------------------------------------



 



beginning of any subsequent Plan Period, a Participant may irrevocably elect in
writing to change an earlier election by filing a new Deferral Election with the
Committee. The new election shall become effective on the first day of the
subsequent Plan Period.
     5.2 Payment Dates. Deferrals under the Plan shall be credited on March 31,
June 30, September 30 and December 31 (each, a “Valuation Date”) of each Plan
Period.
     5.3 Credits to Deferred Accounts.
          (a) Credits to Deferred Stock Account. Subject to Section 5.8, all
deferrals credited on or before May 31, 2005 or after January 1, 2007 will be
credited to a Participant’s Deferred Stock Account in the form of Restricted
Stock Units. Deferrals credited between May 31, 2006 and December 31, 2006 may,
but need not, be credited to a Participant’s Deferred Stock Account. Each Stock
Unit shall represent the right to receive one share of Common Stock. The number
of whole and fractional Stock Units credited to a Participant’s Deferred Stock
Account shall be determined by dividing the amount of the Participant’s Director
Fees payable on each Valuation Date and specified for deferral pursuant to
Section 5.1 by the Fair Market Value (as defined below) of a share of Common
Stock on such Valuation Date (computed to four decimal places).
          (b) Credits to Deferred Cash Account. Deferrals credited on or after
June 1, 2005 and before May 31, 2006, shall be credited to a Participant’s
Deferred Cash Account in the form of Cash Units. Deferrals credited between
May 31, 2006 and December 31, 2006 may, but need not be, credited to a
Participant’s Deferred Cash Account. The Cash Units credited to a Participant’s
Deferred Cash Account on each Valuation Date shall be equal to the amount of the
Participant’s Director Fees payable on such Valuation Date and specified for
deferral pursuant to Section 5.1.
     5.4 Conversion of Deferred Cash Accounts. The Committee may, at any time
and in the exercise of its sole discretion, permit or require the balances of
Participant’s Deferred Cash Accounts to be converted into Restricted Stock Units
and credited towards their Deferred Stock Accounts. The manner of any such
conversion shall be on such terms and conditions as the Committee may deem to be
just and reasonable; provided, however, that such terms and conditions may not
materially expand or contract the benefits intended to be extended to the
Participants hereunder.
     5.5. Dividend Equivalent Payments. Any time a cash dividend is paid on the
Common Stock, a Participant who has Stock Units in his or her Deferred Stock
Account shall receive a dividend equivalent payment (“Dividend Equivalent”) on
the dividend payment date equal to the amount of the dividend payable on a
single share of Common Stock multiplied by the number of Stock Units credited to
the Participant’s Deferred Stock Account on the dividend record date. The
Dividend Equivalent shall be converted to additional whole and fractional Stock
Units (computed to four decimal places) in the number determined by dividing the
amount of the Dividend Equivalent by the Fair Market Value of one share of
Common Stock on the dividend payment date. No

2



--------------------------------------------------------------------------------



 



Dividend Equivalent shall be paid in respect of the Cash Units held in a
Participant’s Deferred Cash Account.
     5.6. Fair Market Value. The Fair Market Value of a share of Common Stock
shall be equal to the last sale price of one share of Common Stock on the New
York Stock Exchange (“NYSE”) or the Nasdaq National Market (“Nasdaq”) on the
relevant date, as applicable; provided that if, on such date, Nasdaq or the NYSE
, as applicable, is not open for business or there are no shares of Common Stock
traded on such date, the Fair Market Value of a share of Common Stock shall be
equal to the last sale price of one share of Common Stock on the first day
preceding such date on which Nasdaq or the NYSE, as applicable, was open for
business and reported trades in the Common Stock.
     5.7 Interest on Cash Units. At the end of each calendar quarter, all Cash
Units in a Participant’s Deferred Cash Account shall be credited with interest
(“Interest Credits”) at the rate of either four percent (4%) per annum or the
relevant one year Applicable Federal Rate, whichever is lower. Such Interest
Credits shall be credited to the Participant’s Deferred Cash Account in the form
of additional Cash Units.
     5.8 Mandatory Account Deferrals. In the event the Company does not have
sufficient Restricted Stock Units available under its equity incentive plans on
any given Valuation Date sufficient to allocate deferrals made on such Date to
the Deferred Stock Accounts of the Participants, the excess deferrals shall
instead automatically be allocated to the Participant’s Deferred Cash Accounts.
From and after the date that Restricted Stock Units again become available for
such purpose, Participants shall again be required to credit the entirety of
their deferrals to their Deferred Stock Accounts.
     6. Payments.
     6.1. Payment of Deferred Stock Account. Payment from a Participant’s
Deferred Stock Account shall be in shares of Common Stock. The shares of Common
Stock available for issuance under this Program shall be issued under, and in
accordance with the terms of, the Company’s equity incentive plans. Upon
payment, one share of Common Stock shall be issued for each Stock Unit, except
that no fractional shares shall be issued, and the Participant shall receive a
cash payment in lieu of any fractional share.
     6.2. Payment of Deferred Cash Account. Payment from a Participant’s
Deferred Cash Account shall be in cash.
     6.3 Method and Timing of Distribution.
          (a) Installments. Distributions from a Participant’s Deferred Cash
Account or Deferred Stock Account may be made in installments, if this option is
selected by the Participant in his or her Deferral Election; provided, however,
that all deferrals credited prior to January 1, 2007 shall be paid in a lump sum
within 30 days following the termination of a Participant’s service on the
Board. Installment distributions may be made annually over a period of two to
ten years following the

3



--------------------------------------------------------------------------------



 



termination of a Participant’s service on the Board. The installments may begin
upon a Participant’s termination of service or on the first anniversary of the
relevant termination date, as elected by the Participant in his or her Deferral
Election. The amount of each installment shall be equal to the amount obtained
by dividing the balance of a Participant’s Deferred Accounts by the number of
installments (including the current installment) remaining to be paid.
          (b) Lump Sum. All deferrals credited prior to January 2007 will be
paid in a lump sum within thirty days following the date of the relevant
Participant’s termination of service on the Board. Participants may elect to
have deferrals credited after January 1, 2007 paid in a lump sum following the
termination of their service on the Board. These elections may specify that such
payments should be made promptly following the Participant’s termination of
service or any anniversary of the Participant’s termination date up to and
including the tenth such anniversary.
          (c) In-Service. Participants may elect to have deferrals credited
after January 1, 2007 distributed during their service on the Board. A separate
interim distribution election shall be made for each Plan Period for which
amounts are deferred. The interim distribution election shall specify the year
(“Distribution Year”) in which such interim distribution shall be made;
provided, however, that a Distribution Year must be at least three Plan Periods
later than the Plan Period in which the deferral was originally made. Provided
the Participant has not had an earlier death, disability or termination of
service, the interim distribution shall be made in a lump sum no later than
January 31st of the Distribution Year. For example, a Participant making an
in-service distribution election for deferrals credited in 2007 may not receive
those distributions before 2011 (unless the Participant’s service on the Board
is terminated before that date). A Participant may file a written request with
the Committee to defer the time (but not the form) of the interim distribution
in accordance with Section 6.3(d). Any interim distribution paid to a
Participant shall be deemed a distribution and deducted from the Participant’s
Deferred Cash or Stock Accounts, as applicable.
          (d) Election to Change Method of Distribution. A Participant may
change the method of distribution of deferrals credited after January 1, 2007 to
another method permitted under subsections (a), (b) or (c) above by submitting
an election to the Committee, subject to the following limitations:
               (i) Such election must be submitted to and accepted by the
Committee at least one year prior to the date (the “Original Distribution Date”)
the distribution to the Participant that is to be rescheduled would otherwise
have been made or commenced. The election will not be effective during this
twelve month period (with the result being that distributions will be made in
accordance with the Participant’s original distribution election if the Original
Distribution Date should occur during such twelve-month period);
               (ii) A revised election may only (A) delay scheduled in-service
payments for at least five years from their Original Distribution Date,
(B) change an election to receive deferrals in a lump sum upon termination of
service to an installment

4



--------------------------------------------------------------------------------



 



option where the installments do not begin for at least five years after any
such termination or (C) delay the commencement of installment distributions by
at least five years from their Original Distribution Date;
               (iii) A revised election may not (A) change an election to
receive distributions in installments to an election to receive payments in a
lump sum or a fewer number of installments, (B) change an election to receive
distributions upon or following a Participant’s termination of service to an
election to receive in-service payments or (C) provide for any distributions
prior to the fifth anniversary of the Original Distribution Date; and
               (iv) Notwithstanding the foregoing, the Committee shall interpret
all provisions of this Program relating to the change of any distribution
election in a manner that is consistent with Section 409A of the Internal
Revenue Code and the Treasury regulations and other guidance issued thereunder.
Accordingly, if the Committee determines that a requested revision to a
distribution request election is inconsistent with Section 409A of the Internal
Revenue Code or other applicable tax law, the request shall not be effective.
     6.4 Payment to Beneficiary. In the event that a Participant dies before
receiving payment of his or her Deferred Stock Account and Deferred Cash Account
(if any), payment shall be made to the Participant’s beneficiary within 30 days
of the Committee’s notice of the Participant’s death. Payment of the
Participant’s Deferred Stock Account shall be made in shares of Common Stock.
Payment of the Participant’s Deferred Cash Account shall be made in cash. A
Participant may designate one or more beneficiaries who, upon death, are to
receive the benefits that otherwise would have been paid to the Participant and
may change or revoke any such designation from time to time. No such
designation, change or revocation shall be effective unless executed by the
Participant and delivered to the Committee during the Participant’s lifetime.
Unless the Participant has otherwise specified in the beneficiary designation,
the beneficiary or beneficiaries so designated shall become fixed as of death so
that, if a beneficiary survives the Participant but dies before the receipt of
all payments due such beneficiary, such remaining payments shall be payable to
such beneficiary’s estate. If a Participant does not designate a beneficiary
pursuant to this Section 6.4 or if for any reason such designation is
ineffective, in whole or in part, then the benefits that otherwise would have
been paid to the Participant (or the part thereof as to which the designation is
ineffective, as the case may be) shall be paid to the Participant’s estate and,
in such event, the term “beneficiary” shall include such estate.
     6.5 Income Tax Withholding. In order to assist a Participant in paying all
or a portion of the taxes required to be withheld or paid upon the payment of a
Participant’s Deferred Stock Account (which taxes are the sole and absolute
responsibility of the Participant), the Committee, in its discretion and subject
to such additional terms and conditions as it may adopt, may permit the
Participant to satisfy such tax obligation by electing to have the Company
withhold a portion of the shares of Common Stock otherwise issuable to the
Participant having a Fair Market Value equal to the amount of

5



--------------------------------------------------------------------------------



 



such taxes. Any such election must be made on or before the date that the amount
of tax to be withheld is determined.
     7. Limitation on Rights of Eligible Directors and Participants. Nothing in
this Program will interfere with or limit in any way the rights of the Board or
the stockholders of eFunds not to nominate for re-election, elect or remove an
Eligible Director or Participant. Neither this Program nor any action taken
pursuant to it will constitute or be evidence of any agreement or understanding,
express or implied, that eFunds or its Board or stockholders have retained or
will retain an Eligible Director or Participant for any period of time or at any
particular rate of compensation.
     8. Program Amendments, Modifications and Termination. The Company reserves
the sole right to terminate, by action of the Committee, this Program and/or the
Deferral Elections pertaining to one or more Participants at any time prior to
the commencement of distributions to such Participants. The Committee may also,
in its sole discretion, terminate this Program in its entirety and immediately
pay all deferred amounts recorded hereunder in a lump sum. Notwithstanding the
foregoing, the Committee’s right to terminate this Program or a Participant’s
deferral Election may only be exercised to the extent permissible under
Section 409A of the Internal Revenue Code and the related Treasury regulations
and guidance.
     9. Effective Date and Duration of the Program. This Program shall become
effective on April 1, 2001 and shall continue until terminated by action of the
Committee. The expiration or termination of this Program shall not affect any
rights of Participants with respect to their Deferred Stock or Deferred Cash
Accounts, which shall continue to be governed by the provisions of this Program
until their final payment.
     10. Participants are General Creditors of eFunds. Participants and their
beneficiaries shall be general, unsecured creditors of eFunds with respect to
any payments to be made pursuant to this Program and shall not have any
preferred interest by way of trust, escrow, lien or otherwise in any specific
assets of eFunds. If eFunds shall, in fact, elect to set aside monies or other
assets to meet its obligations hereunder (there being no obligation to do so),
whether in a grantor trust or otherwise, the same shall, nevertheless, be
regarded as a part of the general assets of eFunds subject to the claims of its
general creditors, and neither any Participants nor any of their beneficiaries
shall have a legal, beneficial or security interest therein.
     11. Miscellaneous.
     11.1. Securities Laws and Other Restrictions. Shares of Common Stock to be
delivered in payment of Deferred Stock Accounts under this Program shall be
subject to such restrictions as the Committee may deem advisable under the
Company’s equity incentive plans, any applicable securities laws, rules or
regulations or other regulatory requirements, and the Committee may cause
appropriate entries to be made or legends to be placed on the certificates for
the shares of Common Stock to reflect such restrictions.

6



--------------------------------------------------------------------------------



 



     11.2. Nontransferability. No Deferred Cash Accounts or Deferred Stock
Accounts shall be transferable by a Participant other than by will or by the
laws of descent and distribution; provided, however, that a Participant may
designate a beneficiary or beneficiaries to receive any property or cash payable
with respect to the Participant’s Deferred Cash Account or Deferred Stock
Account upon the death of the Participant, as described in Section 6.4 hereof.
Except as provided in this Section 11.2, no such Accounts may be pledged,
alienated, attached or otherwise encumbered, and any purported pledge,
alienation, attachment or encumbrance thereof shall be void and unenforceable
against eFunds or any of its affiliates.
     11.3 No Liability. Neither the Company nor any of its officers, directors,
advisors, agents or affiliates shall be obligated, directly or indirectly, to
any Participant for any taxes, penalties, interest or like amounts that may be
imposed on a Participant or on account of any amounts due or paid under the
Program or on account of any failure of the Program to comply with any
provisions of the Internal Revenue Code.
Benefit Plans/Directors Deferred Comp Plan/2006 Plan

7